         Case 1:08-cv-02245-RMC Document 93 Filed 10/21/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
OLIVIA PESCATORE, et al.,           )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )    Civil Action No. 08-2245 (RMC)
                                    )
JUVENAL OVIDIO RICARDO              )
PALMERA PINEDA, et al.,             )
                                    )
            Defendants.             )
__________________________________ )

                                             ORDER

               In 1996, Frank Thomas Pescatore, Jr., was kidnapped in Colombia, held for

ransom, and ultimately killed by members of the Fuerzas Armadas Revolucionarias de Colombia

(FARC). Mr. Pescatore’s surviving family sued the FARC and Juvenal Ovidio Ricardo Palmera

Pineda, also known as Simon Trinidad, under the Antiterrorism Act, 18 U.S.C. § 2333 et seq.,

and this Court granted default judgment and damages. See Pescatore v. Palmera Pineda, 345 F.

Supp. 3d 68 (D.D.C. 2018). Plaintiffs attempted to satisfy this judgment against assets owned by

Samark Jose Lopez Bello, whom the United States Department of Treasury’s Office of Foreign

Assets Control has designated a Specially Designated Narcotics Trafficker and whom Plaintiffs

allege was an agent or instrumentality of the FARC, thus entitling them to relief. Mr. Lopez has

intervened and seeks to litigate before this Court whether there is evidence enough to show that

he was an agent or instrumentality of the FARC and to dissolve the writs of garnishment.

               Mr. Lopez is also defending the same assets in a parallel, multi-district suit in

Florida. See Stansell v. Revolutionary Armed Forces of Colombia, No. 1:19-cv-20896 (S.D.

Fla.). Plaintiffs in this case have a “Joint Prosecution & Sharing Agreement” with the plaintiffs

in Stansell. The Stansell plaintiffs also secured a default judgment, issued writs of garnishment,
                                                 1
         Case 1:08-cv-02245-RMC Document 93 Filed 10/21/19 Page 2 of 3



and, just recently, won a judicial determination that Mr. Lopez was an agent or instrumentality of

the FARC and that the writs of garnishment against his assets are proper. See Joint Status Report

[Dkt. 91]. Mr. Lopez is appealing that decision to the 11th Circuit. See Mot. for Leave to File a

Suppl. Br. [Dkt. 92].

               The instant case was stayed in July 2019 pending an evidentiary hearing in

Stansell related to whether Mr. Lopez was, in fact, an agent or instrumentality of the FARC. See

7/2/2019 Min. Order. Mr. Lopez now asks to lift the stay and to litigate those same issues in this

Court, arguing that he is not collaterally estopped from doing so due to procedural defects with

the Florida litigation—defects which are currently on appeal. See Mot. for Recons. [Dkt. 88].

By turn, Plaintiffs contend that Mr. Lopez is bound by the factual findings in Stansell and further

that, once the appeals are resolved, executing judgment in that case will moot this one because

the assets are the same. See Opp’n to Mot. for Recons. [Dkt. 90].

               District courts have broad discretion to stay proceedings in an action pending

resolution of related legal proceedings which bear upon the case. See Air Line Pilots Ass’n v.

Miller, 523 U.S. 866, 879 n.6 (1998). That power to stay “is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

When considering a stay, courts must “weigh competing interests and maintain an even balance

between the court’s interests in judicial economy and any possible hardship to the parties.”

Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 732-33 (D.C. Cir. 2012) (internal

quotation marks and citations omitted). “[T]he decision to grant a stay . . . is generally left to the

sound discretion of district courts.” Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (internal quotation

marks and citations omitted).



                                                  2
            Case 1:08-cv-02245-RMC Document 93 Filed 10/21/19 Page 3 of 3



                Mr. Lopez argues that the Florida district court lacked jurisdiction and otherwise

decided improperly. At bottom, Mr. Lopez wants to re-try the issues in this Court. Setting aside

whether Mr. Lopez is estopped from re-litigating his role here, the Stansell court has already held

an evidentiary hearing, made factual findings, and repeatedly rejected Mr. Lopez’s procedural

arguments. See Order Adopting R. & R., Stansell v. Revolutionary Armed Forces of Colombia,

No. 1:19-cv-20896, Dkt. 279 (S.D. Fla.) (S.D. Fla. Sept. 26, 2019). Further, Mr. Lopez identifies

no prejudice to staying this case pending resolution of the action in Florida. It is not enough that

Mr. Lopez has filed an appeal; that is merely the next step and a court of appeals might affirm or

reverse. At this point, there is little to be gained by this Court duplicating the work already done,

especially when resolution elsewhere might moot the claims here.

                For the reasons above, it is hereby

                ORDERED that Mr. Lopez’s Motion for Reconsideration, Dkt. 88, is DENIED;

and it is

                FURTHER ORDERED that Mr. Lopez’s Motion for Leave to File a

Supplemental Brief, Dkt. 92, is DENIED; and it is

                FURTHER ORDERED that the parties shall file a joint status report with the

Court every 60 days, and/or within 14 days of any decision or other resolution on appeal of

Stansell v. Revolutionary Armed Forces of Colombia, No. 1:19-cv-20896 (S.D. Fla.).



Date: October 21, 2019
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                  3
